EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of August 1, 2005 (this “Employment Agreement”),
by and between TheStreet.com, Inc., a Delaware corporation (the “Company”), and
James Cramer (“Cramer”).

WHEREAS, Cramer has been employed by the Company pursuant to an employment
agreement dated February 22, 2004, as amended (the “2004 Employment Agreement”);

WHEREAS, the 2004 Employment Agreement superseded Cramer’s amended and restated
employment agreement, dated as of February 22, 2003 (“the 2003 Employment
Agreement;

WHEREAS, the 2003 Employment Agreement superseded Cramer’s amended and restated
employment agreement, dated as of January 1, 2002 (“the 2002 Employment
Agreement”), which 2002 Employment Agreement contained a provision pursuant to
which the Company agreed to indemnify and hold harmless Cramer against certain
losses incurred by him as a result of his furnishing of on-air radio hosting
services under Cramer’s agreement with Premiere Radio Networks, dated April 4,
2001 (the “Premiere Agreement”);

WHEREAS, the 2002 Employment Agreement, the 2003 Employment Agreement and the
2004 Agreement shall be referred to collectively herein as “Prior Employment
Agreements”

WHEREAS, the Company and Cramer wish to supersede all Prior Employment
Agreements with this Employment Agreement;

WHEREAS, the Premiere Agreement was terminated by the parties as of December 30,
2002, and the Company entered into an agreement with Buckley Broadcasting
Corp.-WOR (“Buckley”) dated December 30, 2002 (the “Radio Agreement”), under
which the Company agreed to furnish certain of its personalities, including
Cramer, to perform on-air hosting and other customary radio programming
services, as more fully described therein (“Radio Services”), in connection with
the broadcasting of radio programming thereunder; and

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

Section 1.

Duties.

(a)      The Company hereby appoints Cramer, and Cramer hereby accepts the
appointment, as an outside contributor for the Company, This Employment
Agreement shall be effective from the date hereof and shall expire on December
31, 2007, unless sooner terminated in accordance with Section 4 hereof (the
“Term”). During the Term, except during any week when Cramer is on vacation as
set forth in Section 2(c) hereof, Cramer will author no fewer than twelve (12)
articles per week intended for publication in TheStreet.com’s publications. The
Company agrees that during the Term, it shall include an appropriate reference
to Cramer (e.g., the current reference to “Cramer’s Latest”) on the home page of
the web sites for which Cramer writes. In addition, Cramer agrees to write for
such other products as the parties mutually agree during the Term, including,
without limitation, the product known as “Action Alerts PLUS”.

 


--------------------------------------------------------------------------------

During the Term, the Company agrees to provide an assistant for Cramer, who
shall be an employee of the Company, and who shall be subject to all laws,
rules, regulations and policies, including TheStreet.com’s Policy on
Investments, a current copy of which is attached as Exhibit A hereto (the
“Investment Policy”), as are applicable to employees of the Company, and shall
be located at the Company’s offices. For purposes of the Investment Policy,
Cramer’s assistant shall be subject to the trading restrictions applicable to
“Editorial Staffers,” notwithstanding the fact that such assistant may primarily
perform duties associated with the designation of “Business Staffer” under the
Policy.

(b)             Cramer agrees to perform faithfully his duties as an outside
contributor pursuant to this Employment Agreement to the best of his abilities.
In connection with the preparation of articles during the Term, Cramer shall
communicate solely with the Company’s Editor-in-Chief or his or her designee.
During the Term, Cramer must comply with all laws applicable to the Company’s
employees, as well as, to the extent provided herein, the Investment Policy and,
to the extent Cramer writes for the product known as “Action Alerts PLUS” or any
other newsletter product, to the applicable Policy for Writers of Investment
Newsletters, a copy of which is attached as Exhibit B hereto (the “Newsletter
Policy”). For purposes of the Investment Policy, Cramer shall be deemed an
“Outside Contributor” and an “Access Person” as such terms are defined in the
Investment Policy, and shall be subject only to the provisions of the Investment
Policy that pertain to Outside Contributors and Access Persons. Cramer agrees
that he shall be obligated to comply with any provisions of the Investment
Policy that pertain to Outside Contributors and Advisory Representatives,
including those pertaining to disclosure, and with all provisions of the
Newsletter Policy, as they may be implemented or amended from time to time
throughout the Term; provided however that if the Investment Policy, Newsletter
Policy and/or disclosure provisions implemented or amended by the Company during
the Term differ from the policies in place on the date hereof in any way which
Cramer believes, in his sole discretion, will have a materially adverse effect
on Cramer’s outside business activities, then Cramer shall be entitled to
voluntarily resign without Good Reason as set forth in Section 4(a) hereof, and
such resignation shall not be considered a breach of this Employment Agreement.

(c)             Subject to Cramer’s personal and professional availability, and
consistent with past practice, during the Term Cramer also agrees to provide
other reasonable services upon reasonable advance notice from the Company’s
Chief Executive Officer, including, without limitation, Radio Services,
participation in the Company’s interactive chat rooms on its web site and those
on any other web-sites established by the Company acting alone or together with
a business partner, and attendance at charitable events or other events at which
the Company deems Cramer’s attendance beneficial. The above activities may
include streaming audio to the Company’s web site, and any other web sites
established by the Company acting alone or together with a business partner. The
Company expressly acknowledges, however, that Cramer shall not be required to
perform any of the services set forth in this Section 2(c) if performance of
such services would interfere with any of Cramer’s outside activities.

(d)             The Company agrees that Cramer shall render his services to the
Company hereunder on a non-exclusive basis, provided however, that Cramer
covenants that during the Term he shall not be under or subject to any
contractual restriction that is inconsistent with the performance of his duties
hereunder. In this regard, without limiting the generality of the foregoing, the
Company acknowledges and agrees that, notwithstanding the services Cramer shall
provide hereunder, Cramer (a) shall be entitled to engage, and will continue to
engage, in other journalistic, writing and media endeavors, including, without
limitation, writing for magazines, television and radio appearances, the writing
of books, and, subject to the restriction in Section 5(a) hereof, various other
on-line media projects, provided that in the event Cramer does accept

 


--------------------------------------------------------------------------------

such engagements, he shall use reasonable efforts to ensure that the byline for
any articles he authors, and the comparable on air indication for nonprint
media, refer to Cramer as a Market Commentator for the Company; and (b) shall be
entitled to engage, and will continue to engage, in extensive investing and
trading in securities, rights and options relating thereto and contracts in
stock indexes, foreign currencies and financial instruments (collectively,
“Securities Activities”). Further, the Company acknowledges and agrees that
Cramer shall be entitled to engage, and will continue to engage, in Securities
Activities on behalf of other persons or entities (including Cramer and members
of his family) and that Cramer’s wife may also engage in extensive Securities
Activities. (All such Securities Activities that Cramer’s wife, Cramer’s
affiliates or Cramer may engage in from time to time are collectively referred
to herein as the “Relevant Securities Activities.”) In connection with the
foregoing, the Company further acknowledges and agrees that:

(i) The Relevant Securities Activities will often involve Cramer’s beneficial
ownership in and/or trading of securities or other financial instruments that
are the subject of, or otherwise mentioned, referred to or discussed in,
articles written by Cramer for the Company, and that the Relevant Securities
Activities involving such securities or other financial instruments may occur at
any time before or after the publication date of an issue of any article on
TheStreet.com in which such securities or other financial instruments are
mentioned, referred to or otherwise discuss by Cramer in such article.

(ii)                Cramer shall not have access to articles written for the
Company by other writers, or information regarding such articles, prior to
publication, except for articles that Cramer is writing or projects in which
Cramer is involved. Furthermore, the Company will endeavor to keep Cramer
unaware, in any and all of his capacities, of the final content or publication
schedule of articles, columns or other writings scheduled for publication on
TheStreet.com that cover or discuss publicly traded securities other than the
articles or columns or other written materials prepared by Cramer for
publication in TheStreet.com.

(iii)              Notwithstanding any policy of the Company to the contrary,
the Relevant Securities Activities, insofar as they are conducted in a manner
that does not violate the express provisions of the Investment Policy, the
Newsletter Policy and applicable law, will not be deemed to in any way violate
or breach any other procedures, policies or practices of the Company now or
hereafter in effect with respect to Cramer, including, but not limited to, any
other conflict of interest rules or securities trading policies or other rules
or procedures that otherwise may apply generally to writers for the Company
regarding their right to engage in the trading of securities or other Relevant
Securities Activities, and further, that any such policies shall not be
applicable to Cramer in connection with his services hereunder.

(iv)              Provided Cramer is not in material breach of any of his
obligations hereunder, including any obligation under applicable law, and
without limiting the express provisions of this Employment Agreement, the
Company irrevocably waives and releases Cramer, his affiliates, and members of
his immediate family from any duty, fiduciary or otherwise, that Cramer or any
of them may owe, or be deemed to owe, the Company that may in any way prohibit
or limit the Relevant Securities Activities, insofar as they involve the trading
and/or ownership of securities or other financial instruments that are the
subject of or are otherwise referred to or discussed in the articles prepared by
Cramer pursuant to this Employment Agreement, and acknowledges and agrees that
such Relevant Securities Activities do not, and will not, constitute a
misappropriation of the Company’s property or a breach of any fiduciary or other
duty Cramer may owe the Company hereunder.

 


--------------------------------------------------------------------------------

 

(v)The Company warrants and agrees that each of the articles prepared by Cramer
and published by the Company shall provide appropriate disclosure relating to
the Relevant Securities Activities, as set forth in the Investment Policy. The
Company further agrees that it shall not, without Cramer’s written consent,
disclose any non-public information regarding securities positions provided by
Cramer to the Company pursuant to the Investment Policy to anyone other than the
Company’s senior management and senior editorial staff or its legal advisers, on
a confidential, “need to know” basis, or as required by any court of competent
jurisdiction or other federal or state governmental or regulatory authority.

(e)             The Company agrees, to the extent permitted by applicable law,
to defend, indemnify and hold harmless Cramer against any and all loss, damage,
liability and expense, including, without limitation, reasonable attorneys’
fees, disbursements, court costs, and any amounts paid in settlement and the
costs and expenses of enforcing this Section of this Employment Agreement
(“Loss”), which may be suffered or incurred by Cramer in connection with the
provision of his services hereunder or under any Prior Employment Agreements,
including, without limitation, any claims, litigations, disputes, actions,
investigations or other matters relating to any securities laws or regulations,
or the violation or alleged violation thereof (the “Securities Actions”),
provided that such Loss (i) arises out of or in connection with the performance
by Cramer of his obligations under this Employment Agreement and (ii) is not the
result of any breach by Cramer of his obligations hereunder, and provided
further that with respect to any Securities Actions, the Company shall be under
no obligation to defend, indemnify or hold harmless Cramer if Cramer has not
acted with a reasonable, good faith belief that his actions were in no way
violative of any securities laws or regulations. With respect thereto, the
termination of any action, suit or proceeding by judgment, order, settlement,
conviction, or upon a nolo contendere plea or its equivalent, shall not, of
itself, create a presumption that Cramer did not act with a reasonable, good
faith belief that his actions were in no way violative of any securities laws or
regulations. Further, to the extent that Cramer has been successful on the
merits or otherwise in defense of any Securities Action, or in defense of any
claim, issue or matter therein, he shall be defended, indemnified and held
harmless by the Company as required herein. Expenses (including reasonable
attorneys’ fees, disbursements and court costs) incurred by Cramer in defending
any Securities Action shall be paid by the Company in advance of the final
disposition of such Securities Action upon receipt of an undertaking by or on
behalf of Cramer to repay such amount if it shall ultimately be determined that
Cramer is not entitled to be indemnified by the Company pursuant hereto.

(f) In addition to the indemnification provided in Section 1(e), the Company
agrees, to the extent permitted by applicable law, to defend, indemnify and hold
harmless Cramer against any Loss, including, without limitation, reasonable
attorneys’ fees, which may be suffered or incurred by Cramer in connection with
the provision of his services under and during the term of the Premiere
Agreement, to the extent Cramer is not indemnified by Premiere pursuant to the
Premiere Agreement; provided that the Company shall be under no obligation to
defend, indemnify or hold harmless Cramer with respect to any Loss resulting
from actions by Cramer that are or were intentionally (x) slanderous, libelous
or defamatory in any manner, (y) violative of any copyright, trade secret,
trademark, right of privacy, right of publicity or any other proprietary right
of any third party, or (z) violative of any law, statute, rule, regulation,
ordinance or order. In any case in which Cramer is entitled to indemnification
by Premiere under the Premiere Agreement, Cramer shall use his reasonable
efforts to obtain such indemnification, and shall keep the Company informed of
his efforts in so doing; however, Cramer’s inability to obtain indemnification
from Premiere shall not effect his right to indemnification hereunder. Cramer
shall promptly notify the Company in writing of any proceeding for which
indemnification is sought, provided that any failure to so notify the Company
will not relieve the Company from any

 


--------------------------------------------------------------------------------

liability or obligation it may have to Cramer except to the extent of any
material prejudice to the Company resulting from such failure. If Cramer is
unable to obtain indemnification from Premiere under the Premiere Agreement,
Cramer shall, upon the Company’s reasonable request, assign to the Company his
right to be indemnified by Premiere. If any such proceeding is brought against
Cramer, the Company will be entitled to participate therein and to assume and
control the defense thereof with counsel satisfactory to the Company. Cramer
shall be obligated to cooperate reasonably with the Company, at the expense of
the Company, in connection with such defense and with the compromise or
settlement of any such proceeding. Neither Cramer nor the Company shall settle
or dispose of any proceeding (other than a settlement or disposition that
involves solely a payment of money damages by the Company and results in a
release of all liability) without the prior written consent of the other, which
consent shall not be unreasonably withheld.

Section 2.

Compensation.

(a)             Salary. During the Term, as compensation for his services
hereunder, the Company shall pay to Cramer a salary at the rates set forth below
(the “Salary”):

 

 

(i)

For the period from August 1, 2005 through December 31, 2005, Five Hundred
Thousand Dollars ($500,000) per annum;

   

 

(ii)

For the period from January 1, 2006 through December 31, 2006, Seven Hundred
Fifty Thousand Dollars ($750,000) per annum; and

   

 

(iii)

For the period from January 1, 2007 through December 31, 2007, one million
dollars ($1,000,000) per annum.

 

All amounts due in respect of Salary shall be payable in accordance with the
Company’s standard payroll policies. All applicable withholding taxes shall be
deducted from such payments. The Salary shall be reviewed at least annually
during the Term, and may be increased in the discretion of the Chief Executive
Officer and the Compensation and Audit Committees of the Company's Board of
Directors.

(b)Radio Fee. In addition to the compensation otherwise provided for above,
Cramer is entitled to receive a fee from the Company relating to his provision
of Radio Services for the Company pursuant to the Radio Agreement. This fee
shall be equal to the Talent Fee actually received by the Company from Buckley
under the Radio Agreement and shall be payable to Cramer upon receipt by the
Company.

(c)Bonus. Except as set forth in Section 4 hereof, in addition to the Salary,
Cramer shall be entitled to receive additional bonus compensation, which may be
cash and/or equity compensation, for his employment during each of the periods
listed in paragraph 2(a) above (the “Annual Bonus”) in accordance with the
mutually agreed upon bonus schedule for the management and other significant
employees of the Company, which shall be based upon achievement of the Company’s
financial goals as determined by the Compensation Committee.

(d)             Stock Options and Restricted Stock Awards. Cramer has been
awarded the following option grants: (i) On May 7, 1998 Cramer was granted a
nonqualified option to purchase 66,666 shares (as adjusted) of the Company’s
common stock, par value $.01 (“Common Stock”) at an exercise price of $.033 per
share, which grant was exercised on May 10, 1999, in

 


--------------------------------------------------------------------------------

accordance with the terms of a Nonqualified Employee Stock Option Agreement
between the Company and Cramer, ( an “Option Agreement”) dated as of the grant
date, as well as theTheStreet.com, Inc. 1998 Stock Incentive Plan, as amended
and restated (the “Plan”); (ii) On February 22, 1999, the Company granted to
Cramer a nonqualified option to purchase 333,333 shares of Common Stock, which
grant was exercised on February 20, 2004; (iii) On June 17, 1999, the Company
granted to Cramer a nonqualified option to purchase 7,500 shares of Common
Stock, which grant expired on June 17, 2004 in accordance with the terms of the
Plan and an Option Agreement dated as of the grant date; (iv) On December 30,
1999, the Company granted to Cramer a nonqualified option to purchase 30,000
shares of Common Stock which, in accordance with the terms of the Plan and an
Option Agreement dated as of the grant date, expired on March 31, 2001; (v) On
January 1, 2001, the Company granted to Cramer an award of 100,000 shares of
Restricted Stock (as such term is defined in the Plan) which award shall remain
in effect in accordance with the terms of the Plan and a Restricted Stock
Agreement between the Company and Cramer dated as of the grant date; (vi) On
February 13, 2001, the Company granted to Cramer a nonqualified option to
purchase 15,000 shares of Common Stock, which grant shall remain in effect in
accordance with the terms of the Plan and an Option Agreement dated as of the
grant date; (vii) On February 12, 2002, the Company granted to Cramer a
nonqualified option to purchase 15,000 shares of Common Stock, which grant shall
remain in effect in accordance with the terms of the Plan and an Option
Agreement dated as of the grant date; (viii) On January 1, 2003, the Company
granted to Cramer a nonqualified option to purchase 75,000 shares of Common
Stock, which grant shall remain in effect in accordance with the terms of the
Plan and an Option Agreement dated as of the grant date; (ix) On January 2,
2004, the Company granted to Cramer a nonqualified option to purchase 200,000
shares of Common Stock, which grant shall remain in effect in accordance with
the terms of the Plan and an Option Agreement dated as of the grant date; and
(x) On January 3, 2005, the Company granted to Cramer a nonqualified option to
purchase 200,000 shares of Common Stock, which grant shall remain in effect in
accordance with the terms of the Plan and an Option Agreement dated as of the
grant date. In addition to the Salary, Cramer may, in the discretion of the
Compensation Committee of the Company's Board of Directors, be granted awards
under the Plan on an annual or other basis as compensation for the performance
of his services hereunder.

(e)             Vacation. During each year of the Term, Cramer shall be entitled
to six (6) weeks of paid vacation.

(f)              Benefits. During the Term, Cramer shall be entitled to
participate in any group insurance, accident, sickness and hospitalization
insurance, and any other employee benefit plans of the Company in effect during
the Term, including plans available to the Company's executive officers.

Section 3.

Expense Reimbursement.

During the Term, Cramer shall have the right to reimbursement, upon proper
accounting, of reasonable expenses and disbursements incurred by him in the
course of his duties hereunder.

Section 4.

Employment Termination; Garden Leave.

(a)             At any time during the Term and except as otherwise provided in
Sections 4(b) and 5(c) hereof, the Company shall only have the right to
terminate this Employment Agreement and Cramer’s employment with the Company
hereunder, and to give Cramer notice of such termination as of a date not
earlier than seven (7) days from such notice,

 


--------------------------------------------------------------------------------

because of (i) Cramer’s willful misconduct or gross negligence in the
performance of his obligations under this Employment Agreement, (ii) dishonesty
or misappropriation by Cramer relating to the Company or any of its funds,
properties, or other assets, (iii) inexcusable repeated or prolonged absence
from work by Cramer (other that as a result of, or in connection with, a
disability), (iv) any intentional or reckless unauthorized disclosure by Cramer
of confidential or proprietary information of the Company which is reasonably
likely to result in material harm to the Company, (v) a conviction of Cramer
(including entry of a guilty or nolo contendere plea) of a felony involving
fraud, dishonesty, moral turpitude, or involving a violation of federal or state
securities laws, (vi) the entry of an order, judgment or decree, of any court of
competent jurisdiction or any federal or state authority, enjoining Cramer from
violating the federal securities laws, or suspending or otherwise limiting
Cramer’s right to act as an Investment adviser, underwriter, broker or dealer in
securities, (vii) a finding by a court of competent jurisdiction in a civil
action or a finding by the Securities and Exchange Commission that Cramer has
violated any federal or state securities law, or (viii) the failure by Cramer to
perform faithfully his duties hereunder or other breach by Cramer of this
Employment Agreement and such failure or breach is not cured, to the extent cure
is possible, by Cramer within thirty days after written notice thereof from the
Company to Cramer (each individually, and all collectively, “Cause”). If this
Employment Agreement and Cramer’s employment with the Company hereunder is
terminated for Cause, or if Cramer voluntarily resigns from the Company without
Good Reason, during the Term, the Company shall pay Cramer all earned but unpaid
portions of the Salary through the date of termination, and following any such
termination, Cramer shall not be entitled to receive the Annual Bonus or any
other payment, except as provided for hereunder with respect to any period after
such termination.

(b)             This Employment Agreement and Cramer’s employment with the
Company hereunder may also be terminated by the Company without Cause upon 30
days written notice to Cramer, or by Cramer in the event of a material breach of
this Employment Agreement by the Company, which is not cured, to the extent cure
is possible, within thirty days after written notice thereof from Cramer to the
Company (such breach constituting “Good Reason”). If either party to this
Employment Agreement seeks to terminate Cramer’s employment on notice provided
in accordance with the foregoing sentence, then the Company may, in its sole
discretion, upon written notice to Cramer, exclude Cramer from the premises of
the Company and require Cramer not to perform any services (or to perform only
specified services) hereunder (“Garden Leave”) for a period equal to eighteen
(18) months or the remainder of the Term, whichever is shorter.

 

 

(i)

During the period of Garden Leave, the Company shall be under no obligation to
vest in or assign to Cramer any powers or duties; or provide any work for
Cramer.

   

 

(ii)

During the period of Garden Leave, Cramer will continue to be an employee of the
Company and will be entitled to receive his salary and all other financial and
non-financial benefits of his employment. In addition, Cramer will be bound by
the restrictions contained in Sections 5(a) and (c).

   

 

(iii)

Upon expiration of the period of Garden Leave, Cramer’s employment with the
Company shall terminate, and Cramer shall not be entitled to receive any other
payment, except pursuant to Restricted Stock or Option Agreements.

 

 


--------------------------------------------------------------------------------

 

In the event that the Company does not exercise its right to require Cramer to
take Garden Leave, and Cramer’s employment with the Company is terminated by the
Company without Cause, or by Cramer with Good Reason, then the Company shall pay
Cramer all earned but unpaid portions of the Salary through the date of
termination, and Cramer shall not be entitled to receive any other payment,
except pursuant to Restricted Stock or Option Agreements, with respect to any
period after such termination.

(c)             This Employment Agreement and Cramer’s employment with the
Company hereunder shall terminate immediately and automatically on the death or
Disability (as defined below) of Cramer or the liquidation or dissolution of the
Company or other shutdown of the business then conducted by the Company. If this
Employment Agreement and Cramer’s employment with the Company hereunder is
terminated on account of Cramer’s death or Disability, or because of a
liquidation or dissolution of the Company or other shutdown of the business then
conducted by the Company, during the Term, then the Company shall pay Cramer all
earned but unpaid portions of the Salary through the date of termination, and
following any such termination, neither Cramer, nor his estate, conservator or
designated beneficiary, as the case may be, shall be entitled to receive any
other payment, except pursuant to Restricted Stock or Option Agreements, with
respect to any period after such termination.

(d) In addition to termination as otherwise provided for above, Cramer shall
have the right (even during a period of Garden Leave) to terminate this
Employment Agreement on a date that is thirty-one (31) days after the occurrence
of a Change of Control. For purposes of this Employment Agreement, a Change of
Control shall be deemed to have occurred in the event any of the following
occurs:

(i) the acquisition by any one person or more than one person acting as a group
(as defined in Q&A 12(b) of IRS Notice 2005-1) (other than the Company and its
subsidiaries as determined immediately prior to that date and any of its or
their employee benefit plans) of ownership of stock of the Company that,
together with stock held by such person or group, constitutes more than fifty
percent of the total fair market value or total voting power of the stock of the
Company if such person or group was not an owner of at least five percent of the
total fair market value or total voting power of the stock of the Company
immediately prior to the Company’s initial public offering;

(ii) a majority of the members of the Company’s Board of Directors being
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s Board of Directors
prior to the date of the appointment or election; or

(iii) any one person or more than one person acting as a group (as defined in
Q&A 14(c) of IRS Notice 2005-1) acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 40 percent of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions,
other than an acquisition of assets of the Company by (w) a shareholder of the
Company (immediately before the acquisition) in exchange for or with respect to
the Company’s stock, (x) an entity fifty percent or more of the total value or
voting power of which is owned, directly or indirectly, by the Company, (y) a
person, or more than one person acting as a group, that owns, directly or
indirectly, fifty percent or more of the total value or voting power of all the
outstanding stock of the Company, or (z) an entity at least fifty percent of the
total

 


--------------------------------------------------------------------------------

value or voting power of which is owned, directly or indirectly, by a person
described in clause (y).

(e)         Upon the termination of this Employment Agreement pursuant to
Section 4 hereof, the Company shall have no further obligations under this
Employment Agreement; provided however that Sections 5, 6, 7, 8, 9, 10, 11, 12,
13, 14, 15, 16, 17, 18 and 19 hereof shall survive and remain in full force and
effect in accordance with their terms.

Section 5.

Covenant Not to Compete.

(a)             Cramer hereby agrees that, during the period from the
Commencement Date through the end of the Term, he will not (i) author articles
or columns for any other on-line financial publication that competes directly
with the business of the Company as it is then constituted without first
notifying the Company and securing its consent, which consent shall not be
unreasonably withheld, and (ii) will not act as a lender to, or stockholder,
director, principal, owner, or partner of, any other start-up on-line business
that competes directly with the business of the Company as it is then
constituted. The Company understands and acknowledges that Cramer is a party to
agreements pursuant to which Cramer writes articles for certain print
publications, including, without limitation, New York Magazine (the “Other
Publications”), which may subsequently publish Cramer’s articles on-line on
their respective web-sites. The Company agrees that publication of Cramer’s
articles in the manner set forth in the preceding sentence shall not constitute
a breach of this Section 5.

(b)             Cramer hereby agrees that, if his employment hereunder is
terminated by the Company for Cause or by him without Good Reason, then, for a
period of eighteen (18) months following such termination, he will not author
articles or columns for any other on-line financial publication that competes
directly with the Company without first notifying the Company and securing its
consent, which consent shall not be unreasonably withheld.

(c)             Cramer hereby agrees that, during the period from the
Commencement Date through the end of the first eighteen (18) months after the
cessation of Cramer’s employment with the Company hereunder, he will not solicit
for employment, in any business enterprise or activity, any person who was
employed by the Company during the six months prior to the cessation of his
employment. Notwithstanding the foregoing, Cramer shall be permitted to solicit
for employment David Peltier and William Gabrielski free of the restrictions set
forth in this Section 5(c).

(d)             The parties acknowledge that the restrictions contained in this
Section 5 are a reasonable and necessary protection of the immediate interests
of the Company, and any violation of these restrictions would cause substantial
injury to the Company and that the Company would not have entered into this
Employment Agreement, without receiving the additional consideration offered by
Cramer in binding himself to any of these restrictions. In the event of a breach
or threatened breach by Cramer of any of these restrictions, the Company shall
be entitled to apply to any court of competent jurisdiction for an injunction
restraining Cramer from such breach or threatened breach; provided however that
the right to apply for an injunction shall not be construed as prohibiting the
Company from pursuing any other available remedies for such breach or threatened
breach.

Section 6.

Confidential Ownership of Articles and Columns.

 

 


--------------------------------------------------------------------------------

 

(a)             Except as otherwise provided in this Employment Agreement,
Cramer shall, and shall cause his attorneys, accountants and agents
(collectively, “Agents”) to agree to, keep secret and retain in strictest
confidence, any and all confidential information relating to the Company or
otherwise not available to the general public, provided that such confidential
information shall not include any information that (a) has become generally
available to the public other than as a result of a disclosure by Cramer or his
Agents, or (b) was available to Cramer or any of his Agents on a
non-confidential basis from a third party having no obligation of
confidentiality to the Company, and Cramer shall not, and shall cause his Agents
not to, disclose such confidential information to any Person other than the
Company or its Agents, except as may be required by law (in which event Cramer
shall so notify the other party hereto as promptly as practicable).

(b)             All articles or columns that Cramer authors for the Company and
which are in fact published shall be owned by and belong exclusively to the
Company, and Cramer shall execute and deliver to the Company, without additional
compensation, such instruments as the Company may require from time to time to
evidence its ownership of any such articles or columns.

Section 7.

No Third Party Beneficiary.

This Employment Agreement is not intended and shall not be construed to confer
any rights or remedies hereunder upon any Person, other than the parties hereto
or their permitted assigns. “Person” shall mean an individual, corporation,
partnership, limited liability company, limited liability partnership,
association, trust or other unincorporated organization or entity.

Section 8.

Withholding of Taxes.

Any payments to Cramer pursuant to the terms of this Employment Agreement shall
be reduced by such amounts, if any, as are required to be withheld with respect
thereto under all present and future federal, state, and local tax laws and
regulations and other laws and regulations.

Section 9.

Notices.

Unless otherwise provided herein, any notice, exercise of rights or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by overnight delivery service such as Federal Express,
telecopy (or like transmission) or personal delivery against receipt or mailed
by registered or certified mail (return receipt requested), to the party to whom
it is given at such party’s address set forth below such party’s name on the
signature page or such other address as such party may hereafter specify by
notice to the other party hereto, with copies to the following:

For the Company:


TheStreet.com, Inc.
14 Wall Street, 15th Floor
New York, New York 10005

Attention: General Counsel

 

 


--------------------------------------------------------------------------------

 

 

For Cramer:

Bruce Birenboim, Esq.
Paul, Weiss, Rifkind, Wharton & Garrison
1285 Avenue of the Americas
New York, New York 10019-6064

-and-

Eric Seiler, Esq.
Friedman Kaplan Seiler & Adelman LLP
1633 Broadway
New York, New York 10019

 

Any notice or other communication shall be deemed to have been given as of the
date so personally delivered or transmitted by telecopy or like transmission or
on the next business day when sent by overnight delivery service.

Section 10.

Amendment; Section 409A.

This Employment Agreement may be amended only by a written agreement signed by
the parties hereto. In addition, to the extent that any of the payments
hereunder are governed by Section 409A of the Internal Revenue Code of 1986, as
amended, the parties will work together in good faith to amend any provisions as
necessary for compliance in a manner that maintains the basic financial
provisions of this agreement.

Section 11.

Binding Effect.

This Employment Agreement is not assignable by Cramer. Any assignment in
violation of this Employment Agreement shall be null and void ab initio. None of
Cramer’s rights under this Employment Agreement shall be subject to any
encumbrances or the claims of Cramer’s creditors. This Employment Agreement
shall be binding upon and inure to the benefit of the Company and any successor
organization which shall succeed to substantially all of the business and
property of the Company, whether by merger, consolidation, acquisition of all or
substantially all of the assets of the Company or otherwise, including by
operation of law.

Section 12.

Governing Law.

This Employment Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York applicable to contracts to be
performed wholly within the state, and without regard to its conflict of laws
provisions.

Section 13.

Severability.

If any provision of this Employment Agreement including those contained in
Sections 5 and 6 hereof, shall for any reason be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof shall not be affected or impaired thereby. Moreover, if any
one or more of the provisions of this Employment Agreement, including those
contained in Sections 5 and 6 hereof, shall be held to be excessively broad as
to duration, activity or subject, such provisions shall be construed by limiting
and reducing them so as to be enforceable to the maximum went allowable by
applicable law. To the extent permitted

 


--------------------------------------------------------------------------------

by applicable law, each party hereto waives any Provision of law that renders
any provision of this Employment Agreement invalid, illegal or unenforceable in
any way.

Section 14.

Execution in Counterparts.

This Employment Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original and all of which shall constitute one
and the same instrument.

Section 15.

Entire Agreement.

This Employment Agreement, together with each Option Agreement set forth in
Section 2(b) hereof and the Restricted Stock Agreement, sets forth the entire
agreement, and supersedes all prior agreements and understandings, both written
and oral, including all Prior Employment Agreements, between the parties with
respect to the subject matter hereof.

Section 16.

Titles and Headings.

Titles and headings to Sections herein are for purposes of reference only, and
shall in no way limit, define or otherwise affect the meaning or interpretation
of any of the provisions of this Employment Agreement.

Section 17.

No Cross-Default.

No default by Cramer under this Employment Agreement shall automatically
constitute a default under any other agreement with the Company.

Section 18.

Duty to Mitigate.

Cramer shall have no duty to mitigate any damages payable by the Company to
Cramer hereunder.

Section 19.

Consent to Jurisdiction.

Cramer hereby irrevocably submits to the jurisdiction of any New York State or
Federal court sitting in the City and County of New York in any action or
proceeding to enforce the provisions of this Employment Agreement, and waives
the defense of inconvenient forum to the maintenance of any such action or
proceeding.



 


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the date first written above.

THESTREET.COM, INC.

 

 

By:

/s/ Thomas J. Clarke, Jr.

 

Thomas J. Clarke, Jr.

 

 

Chief Executive Officer

 

 

Address:

14 Wall Street, 15th Floor

 

New York, NY 10005

 

 

Telephone:

212-321-5000

 

Telecopy:

212-321-5013

 

Attention:

Chief Executive Officer

 

 

 

/s/ James Cramer

 

 

James Cramer

 

Address:

14 Wall Street, 15th Floor

 

 

New York, New York 10005

 

Telephone:

212-321-5228

Telecopy:

212-321-5014

 

 

 

 